Citation Nr: 1623158	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-47 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis.

2.  Entitlement to an increased rating in excess of 10 percent for paresthesia of gingiva, residual to teeth extractions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, continued a 10 percent disability rating for right shoulder acromioclavicular joint separation and increased the rating for paresthesia of gingiva, residual to teeth extractions, to 10 percent , effective April 21, 2009 (the date of receipt of the claim for increase).  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010. 

In September 2012, the Veteran testified during a Board hearing before a Veterans Law Judge; a transcript of that hearing is of record.  

In January 2014 and November 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the increased rating claims (as reflected in the June 2014 and February 2015 supplemental SOCs (SSOCs)) and returned the matters to the Board for further appellate consideration.

In a March 2015 rating decision, the RO awarded service connection for right shoulder acromioclavicular joint osteoarthritis, which was added to the characterization of the Veteran's service-connected acromioclavicular joint separation disability.  The Board has likewise recharacterized this disability (as reflected on the title page).
In May 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the September 2012 Board hearing was no longer employed at the Board, and offered the Veteran the opportunity for another Board hearing.  

In July 2015, the Board, again, remanded the Veteran's increased rating claims to afford him another Board hearing, per his request. 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.  No additional evidence has been received.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the April 2009 claim for increase, the Veteran's right (major) shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis has been manifested by limitation of arm motion above shoulder level, even when considering the functional loss due to pain.  

3.  Pertinent to the April 2009 claim for increase, the Veteran's paresthesia of gingiva, residual to teeth extractions, has manifested as moderate incomplete paralysis.

4.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points, and no claim of unemployability due to either or both disability(ies) has been raised.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5299-5203 (2015).

2.  The criteria for a rating in excess of 10 percent for paresthesia of gingiva residual to teeth extractions are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes 8399- 8305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in July 2009 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claims.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the July 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Furthermore, the SOC and SSOCs provided the Veteran with notice of the requirements for higher ratings for each disability under consideration, followed by periods for response. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations-as requested by the Board in its January 2014 and November 2014 remands.  Hence, there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that strict, rather than substantial compliance, is required).  Also of record and considered in connection with the appeal are the transcripts of the September 2012 and November 2015 Board hearings, along with various written statements provided by the Veteran, and by his representative.  The Board finds that no further AOJ action to develop either claim, prior to appellate consideration, is required.

As for the Board hearings, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient.

During both hearings, each presiding VLJ identified the issues on appeal.  Also, information was elicited regarding the Veteran's current right shoulder and paresthesia of gingiva symptoms and treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits, "but" the outstanding issues material to substantiating the claims, "were also fully explained.  Id.  at 497.  Although neither VLJ explicitly suggested the submission of any specific, additional evidence, any omission in this regard was harmless.  As noted, following the September 2012 hearing, these matters were remanded, on several occasions, for further development, and, as a result of those remands, additional evidence has been associated with the claims file.  The Board finds that the actions sought on remand have been accomplished, to the extent possible.  Moreover, at the time of the November 2015, nothing gave rise to the possibility that any existing evidence had been overlooked with regard to the instant claims.  Nonetheless, pursuant to the Veteran's request, the record was left open for a 60-day period following the hearing for the submission of additional evidence; however, no additional evidence has been received.   Notably, there is no argument that either hearing was legally deficient.  

The Board further finds that, collectively, the examination reports of record, along with the Veteran's treatment records (all discussed below), provide sufficient clinical findings to adequately evaluate each disability under consideration.  During he November 2015 Board hearing, the Veteran vaguely asserted that his service-connected right shoulder and paresthesia of gingiva disabilities have worsened since his last VA examinations.  However, the Veteran did not identify any specific symptoms or manifestations that had worsened, and updated VA treatment records do not reveal that there has been a material change in the severity of either the Veteran's service-connected right shoulder disabilities or paresthesia of gingiva disabilities since his most recent last VA examinations in March 2014 and January 2015.  Therefore, the Board finds that weight of the evidence indicates no actual worsening since the last VA examination for both disabilities, such that no further VA examination for either disability is warranted.  See, e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, each following analysis is undertaken with the possibility that "staged rating" may be appropriate.  


A.  Right Shoulder 

Historically, in a December 2001 rating decision, the Veteran was awarded service connection for right shoulder acromioclavicular joint separation and a 10 percent disability rating was assigned, effective February 2, 2001.  The Veteran filed the instant claim for an increased rating in April 2009.  

The AOJ assigned a 10 percent rating for the Veteran's right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis under Diagnostic Code Diagnostic Codes 5299-5203 for impairment of the clavicle or scapula. 

This disability is rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Id.

Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  The medical evidence shows that the Veteran is right handed.  Therefore, the criteria referencing the major extremity are for consideration here.

Under Diagnostic Code 5203 the following ratings apply to the impairment of the clavicle or scapula: a 10 percent rating is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted where there is nonunion with loose movement or where there is dislocation of the clavicle or scapula.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.

In this case, there is evidence of slight separation of the acromioclavicular joint; although there is no evidence of nonunion, dislocation or malunion of the clavicle or scapula.  Therefore, the rating is based upon impairment of function of a contiguous joint.

Under Diagnostic Code 5201, the following ratings apply to limitation of motion of the arms: a 20 percent rating is warranted when the motion of the major arm is limited to shoulder level.  To warrant the assignment of a higher 30 percent evaluation, motion must be limited to midway between the side and shoulder level.  The maximum 40 percent rating is warranted for motion limited to 25 degrees from the side

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, the normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Turning to the evidence of record, an April 2009 VA treatment record includes the Veteran's complaints of right shoulder pain.  Upon examination, the VA treatment provider found normal ranges of motion of the right shoulder. 

In August 2009, the Veteran was afforded a VA examination; the examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  The Veteran gave a history revealing that during his military service, he fell on his right shoulder and sustained a grade II acromiclavicular joint separation.  He indicated a worsening of his right shoulder symptoms since his initial onset of disability.  Currently, the Veteran reported right shoulder pain, weakness, stiffness, and fatigability.  He denied right shoulder subluxation.  He denied any dislocation of his right shoulder since his military service.  He denied any hospitalizations due to his right shoulder disability.  He described that he experiences flare-ups of his right shoulder and are exacerbated by cold weather and vigorous physical activity, such as lifting and overhead activities.  He explained that his flare-ups last for 24 hours and he rated the severity of his flare-ups as a 5 on a scale from 1 to 10, as 10 being the highest.  He stated that he occasionally requires a sling as an ambulatory aid and is prescribed medication to treat his pain.  The Veteran stated that he avoids physical activities that require right arm movements overhead.  

On physical examination, the ranges of motion of the right shoulder were recorded as flexion to 160 degrees and abduction to 150 degrees.  After repetitive use, there was no change in ranges of motion.  There was functional loss and/or functional impairment of right shoulder in terms of painful motion, lack of endurance, tenderness, and abnormal movements.  The examiner indicated that there was no evidence of right shoulder ankylosis or instability.  An x-ray report showed no abnormalities of the right shoulder.  The Veteran was diagnosed with acromioclavicular joint separation with residual pain and limitation of motion.  The VA examiner opined that the Veteran exhibits moderate effects upon his occupational and functional impairment due to his right shoulder disability.   

An October 2009 VA treatment record documents the Veteran's complaints of right shoulder pain.  The VA treatment provider noted decreased ranges of motion of the right shoulder. 

In the Veteran's June 2010 NOD, he indicated that his ranges of motion in his right shoulder are limited due to pain.  The Veteran stated that he requires a sling for his right shoulder disability.  He indicated that because he requires a sling, night and day, he is self-employed; he sells merchandise on eBay.  Furthermore, he stated that he is a college student and that he requires additional time for examinations, due to his right shoulder disability.  

VA treatment records dated in March 2010, September 2010, and November 2011 document the Veteran's complaints right shoulder pain.  In particular, a March 2010 VA treatment record notes the Veteran's complaints of worsening right shoulder pain with overhead activities and that he required a right arm sling.  The ranges of motion of the right shoulder were recorded as flexion to 90 degrees and abduction to 180 degrees.  There was evidence of tenderness upon ranges of motion.  The Veteran was diagnosed with degenerative joint disease of the acromioclavicular joint.  The March 2010 VA treatment provider found that the Veteran is able to use his right shoulder for daily activities with pain.  

An August 2012 VA x-ray report of the right shoulder revealed no evidence of a fracture or dislocation.  

A March 2014 report indicates that a VA Magnetic Resonance Image (MRI) of the right shoulder revealed mild acromioclavicular joint osteoarthritis, but notes a normal MRI of the right shoulder. 

During a March 2014 VA examination, the Veteran reported right shoulder pain with throbbing.  He rated his pain as 6 on a scale from 1 to 10, as 10 being the highest.  He indicated that he experiences flare-ups that occur once a week lasting up to thirty minutes precipitated by cold weather and extended use.  He stated that he exhibits decreased range of motions, due to pain, flare-ups, weakness, fatigue, and incoordination.  He also reported that he is a physical education teacher and that he is able to throw a football.  

On physical examination, the ranges of motion of the right shoulder were recorded as flexion to 175 degrees with pain and abduction to 105 degrees with pain.  After repetitive use, there was no change in ranges of motion.  The VA examiner stated that the Veteran experienced functional loss and/or functional impairment of the right shoulder.  Specifically, the Veteran had less movement than normal and pain on movement.  The VA examiner noted that the Veteran had normal muscle strength and an x-ray report showed no abnormalities.  There was no evidence of ankylosis or tenderness on palpation.

The Board notes that in the November 2014 remand, the Board found that the March 2014 VA examiner did not sufficiently address the extent to which weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy impacted his ranges of motion pursuant to 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran was afforded another examination.  

On January 2015 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  The Veteran reported a worsening of his limitation of motion and pain in his right shoulder.  He rated his pain as 8 on a scale from 1 to 10, as 10 being the highest.  He described physical activities, such as overhead activities or lifting, precipitates right shoulder pain.  He reported that flare-ups of his right shoulder do no impact the function of his right shoulder. 

On physical examination, the ranges of motion of the right shoulder were recorded as flexion to 110 degrees with pain and abduction to 100 degrees with pain.  After repetitive use, there was no change in ranges of motion.  The VA examiner noted that there was no evidence of right shoulder tenderness or pain on palpation of the joint, ankylosis, muscle atrophy, or instability.  The VA examiner stated that although the Veteran experienced pain upon ranges of motion it did not result in functional loss.  There was no functional loss and/or functional impairment of the right shoulder.  The Veteran had normal muscle strength.  

Moreover, an x-ray of the right shoulder revealed degenerative arthritis and a MRI revealed mild to moderate degenerative changes with mild hypertrophic change and subchondral degenerative alterations in both the acromion and the clavicle.  The VA examiner noted that there is no significant rotator cuff tear.  The examiner found that there was no evidence of nonunion or fibrous union of the humerus, malunion of the humerus, or deformity.  The Veteran was diagnosed with right shoulder acromioclavicular joint osteoarthritis and joint separation.  The VA examiner opined that the Veteran's service-connected right shoulder disability does not impact his ability to perform any type of occupational task, such as standing, walking, or sitting.  The VA examiner concluded,

Compared to 2009, the 2012 shoulder MRI shows slight worsening of the [acromioclavicular] joint osteoarthritis. . . .  There were no other abnormalities found.  Nerve damage and cervical radiculopathy have been ruled out by a normal EMG/NCS.  There is no functional loss based on the physical exam specifically, has good upper body muscle development and strength.  In addition, the [V]eteran can still perform his duties as a physical education instructor.

During the November 2015 Board hearing, the Veteran presented testimony concerning his right shoulder symptomatology.  In particular, he described the functional impact of his right shoulder; namely, difficulty dressing himself and physical activities that require him to raise his right arm above his head.  He also indicated that he experiences limitation of motion, throbbing, and instability is his right shoulder.  He also stated that he is employed as a physical education teacher.  He indicated that his right shoulder pain impacts his employment. 

The Board finds that the Veteran's currently assigned 10 percent rating for his right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis is appropriate under Diagnostic Code 5203, based upon impairment of function of a contiguous joint.  

Throughout the period under consideration, the above-cited evidence reflects complaints of right shoulder pain, occasional tenderness, limitation of motion, painful motion, and lack of endurance.  However, the Veteran has been able to achieve right shoulder flexion to between 175 degrees to 90 degrees with pain and abduction to 150 to 100 degrees with pain.  To this end, in reconciling the various reports, the Board finds that the right shoulder flexion to 90 degrees (that the Veteran achieved during the March 2010 VA treatment visit) is an outlier when compared to contemporaneous right shoulder flexion testing throughout the pendency of the claim.  See, e.g., VA treatment report dated April 2009 and VA examination reports dated in August 2009, March 2014, and January 2015.  Thus, the right shoulder flexion to 90 degrees does not accurately depict the Veteran's right shoulder symptoms.  See 38 C.F.R. § 4.2.  Notably, the Veteran has reported right shoulder pain upon ranges of motion; nevertheless, there was no additional limitation in the ranges of shoulder motion following repetitive-use testing.  All the measurements of flexion and abduction of the right shoulder exceeded 90 degrees (i.e. above shoulder level).  

The Board has considered functional loss and functional impairment of the right shoulder associated with painful motion, lack of endurance, tenderness, and abnormal movements.  See, e.g, VA examination report dated in August 2009 and November 2015 Board hearing transcript.  The Veteran has reportedly experienced right shoulder pain and flare-ups during physical activities involving overhead motions and lifting.  However, these symptoms and associated functional limitation are not objectively shown to result in right arm to 90 degrees (i.e., shoulder level) or less, even with pain and repetitive testing, which is required for higher ratings under Diagnostic Code 5201.  Moreover, there is no indication of pain so disabling to effectively limit motion to 90 degrees or less, even during flare ups, and the Veteran denied flare ups during the most recent, January 2015 examination.  Hence, even with consideration of functional loss due to pain and other factors noted above the Veteran's limitation of motion due to pain does not meet the criteria for the next higher, 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Moreover, no other potentially applicable diagnostic code provides a basis for any higher rating.  Throughout the period under consideration, the Veteran has complained of right shoulder pain; nevertheless, on examination, he has had normal muscle strength and no showing of instability.  There was no evidence of a fracture, nonunion, or dislocation of his right shoulder.  As such, the Veteran's symptoms associated the service-connected right shoulder have not more nearly approximated criteria for a 20 percent  or higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board also finds that a disability rating in excess of 10 percent for the Veteran's right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis is not appropriate under either Diagnostic Codes 5200 or 5202.  

Moreover, although there is x-ray evidence of degenerative arthritis, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Here, because the Veteran is rated under Diagnostic Code 5203, and his the assigned rating is based on impairment of function (i.e, limited, painful motion) of a contiguous joint, a separate disability rating for arthritis would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015).

Finally, even considering the Veteran's complaints of pain, no actual or effective ankylosis has been shown.  The disability also has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

B.  Paresthesia of Gingiva

Historically, in a December 2001 rating decision, the RO awarded service connection for paresthesia of gingiva residual to teeth extractions, and assigned a zero percent (noncompensable) rating, effective February 2, 2001.  The Veteran filed the instant claim for an increased rating in April 2009.  The AOJ assigned a 10 percent rating for the Veteran's paresthesia of gingiva, residuals of teeth extractions under Diagnostic Codes 8399-8305 for neuritis of the fifth (trigeminal) cranial nerve.  

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 50 percent rating is warranted for complete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  The Note under Diagnostic Code 8205 states that ratings are dependent upon the relative degree of sensory manifestations or motor loss.  Id.  

The Veteran was afforded a VA examination in August 2009.  He then described a history indicating that, in 1998, his lower left third molar was extracted and he experienced numbness in his neuralgia of trigeminal nerve.  Currently, the Veteran reported that he experiences pain on his left trigeminal nerve after chewing and clenching of his teeth.  He described that shaving his face triggers numbness and nerve pain.  Upon physical examination of the cranial nerves, the VA examiner found that there was masticatory function loss of 20 percent.  There was evidence of sensory impairment of the left cheek area from the second molar to the left lateral incisor.  The VA examiner found that the Veteran's smell or taste is not affected.  The VA examiner diagnosed neuritis of the trigeminal nerve as residual from extraction of the lower left 3rd molar.  The VA examiner opined that the Veteran's occupational and functional impairment of his neuralgia of trigeminal nerve results in difficulty chewing and shaving.  Additionally, the VA examiner noted that the Veteran's prescribed medication to treat his nerve pain causes him to avoid sunlight, which interferes with his activities outside. 

VA treatment reports dated in March 2010 document the Veteran's complaints of jaw pain exacerbated by chewing and shaving.  He also stated that he experiences numbness and tingling from his left lip to his jaw.  He denied dizziness, blurred vision, double vision, or weakness to one side of his body.  On physical evaluation during a March 2010 VA visit, the treatment provider noted that the Veteran was hypertensive to light to the left mandibular.  There was no evidence of twitching or tremors.  The Veteran was diagnosed with trigeminal neuralgia.

In the Veteran's June 2010 NOD, he stated that his paresthesia of gingiva impacted has daily activities such as brushing his teeth, shaving, and outside activities.  

The Veteran was afforded a VA examination in March 2014.  The Veteran reported that he grinds his teeth to cope with his nerve pain.  He stated that he experiences nerve sensations resulting in occasional dislodging of his fillings in his tooth.  He denied swelling, difficulty opening his mouth, drainage, or talking.  On physical examination, the VA examiner indicated that she examined three divisions of the Veteran's trigeminal nerve.  The VA examiner found that the Veteran's ophthalmic and maxillary nerves showed normal motor and sensory testing.  The Veteran's mandibular nerve sensory testing indicated a moderate decrease in tactile/pain sensation at the left gingiva/tissue.  His mandibular nerve motor testing was within normal limits.  The examiner concluded that there was no paralysis but partial permanent damage of the trigeminal nerve.

In a January 2015 VA addendum opinion to the March 2014 VA examination report, the VA physician clarified that the Veteran "grinds his teeth" because of perceived sensation issues at the left side of face/jaw.  There is no objective evidence to conclude that any lost restorations (fillings) were due to nerve paresthesia however it is possible and unlikely."  The VA physician concluded that the Veteran's trigeminal nerve is partial or moderate incomplete sensory damage at trigeminal nerve at the mandibular branch.  The VA physician reasoned that " [t]he motor branch of the trigeminal nerve is intact and tests within normal limits because clinical testing of the left tongue, buccinator, labial, orbicularis, and zygomaticus major/minor muscle movements were identical to range of motion for the right side."

During the November 2015 Board hearing, the Veteran described the functional impact of his right shoulder; namely, difficulty eating and that his medications restrict his outside activities.  He also indicated that he experiences throbbing in his gum and nerve damage.  

The Board finds that the currently assigned 10 percent rating for the Veteran's paresthesia of gingiva residual to teeth extractions is appropriate under Diagnostic Code 8305.  Throughout the period under consideration, the Veteran has described pain in his left jaw, clenching his teeth, and nerve pain on the left side of his check that is exacerbated by shaving or brushing his teeth.  These symptoms of his motor and sensory impairments are adequately contemplated by the current 10 percent disability rating for moderate incomplete paralysis of the fifth (trigeminal) cranial nerve.  Furthermore, the January 2015 VA physician physically examined the Veteran's trigeminal nerve and opined that the Veteran's trigeminal nerve is partial or moderate incomplete paralysis.  

The next higher, 20 percent rating is not warranted.  The evidence of record does not demonstrate neurological impairment or sensory deficits indicative of severe incomplete paralysis.  Throughout the appeal period, the VA examiners and VA treatment providers have documented the Veteran's complaints of neurological impairment and sensory deficits; however, there were no findings of severe incomplete paralysis.   Moreover, despite the Veteran's complaints, the disability also has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.


C.  Both Disabilities

In evaluating each disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has considered his complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the right shoulder disability or his paresthesia of gingiva disability. 

Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate either disability.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R.     
§ 3.321(b)(1) is not met, referral of either  higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that either or both disability(ies) under consideration has/have actually or effectively rendered the Veteran unemployable.  In this regard, the Veteran has reported that he is employed as a physical educational teacher and that he is also self-employed (he explained that he sells merchandise on e-Bay).  While he has averred generally that the disabilities have impacted his employment, there is no suggestion whatsoever of unemployability due to either or both disability(ies).  Under these circumstances, no claim of unemployability due to the disabilities under consideration has been raised, and need not be addressed in conjunction with any current claim(s) for increase.  

For all the foregoing reasons, the Board finds that there is no basis for any higher, or staged rating for either disability under consideration, pursuant to Hart, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for either disability at any pertinent point.  See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  








							(CONTINUED ON NEXT PAGE)





ORDER

A disability rating in excess of 10 percent for right shoulder acromioclavicular joint separation with acromioclavicular joint osteoarthritis is denied.

A disability rating in excess of 10 percent for paresthesia of gingiva, residual to teeth extractions, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


